DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,3,5,12 in the submission filed 9/9/2021 are acknowledged and accepted.
The amendments to the Abstract and Specification are acknowledged and accepted. 
In view of the amendments to the Claims, Specification and Abstract, objection to Claims, Drawings and Abstract and rejection under 35 U.S.C. 112(b) and 112(d) are withdrawn.
Pending Claims are 1-14. 
Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. Applicant argues the following and Examiner respectfully disagrees:
a)	Takemori discloses chemically converting unreacted photoreactive dye into a form that is no longer a photopolymer (i.e., "no longer light sensitive") Takemori discloses converting its unreacted photoreactive dye into a form that is no longer light sensitive and is thus not a photopolymer. As such, Takemori does not disclose or suggest "an unrecorded area oriented perpendicular to the principal axis of the HOE wherein the unrecorded area comprises the photopolymer material with a uniform refractive index" as recited by claim 1 (REMARKS, p. 12).


b)	claim 1 recites "wherein the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than a thickness of the HOE measured parallel to the principal axis of the HOE." In the Office Action, the Examiner states that Takemori does not disclose these elements. (See Office Action, pg. 14.) Rather, the Examiner relies on "common sense" to disclose these elements arguing that "there are a finite potential ways in which thickness can be related."
The Federal Circuit has held that "common sense is typically invoked to provide a known motivation to combine, not to supply a missing claim limitation." Arendi S.A.R.L. v. Apple INC., 832 F. 3d 1355, 1361 (Fed. Cir. 2016.) In the rare cases that common sense is used to supply a missing claim limitation, the Federal Circuit notes "the limitation in question [is] unusually simple and the technology particularly straightforward." Id. at 1362. Here, the elements include the thickness of a boundary area in relation to the thickness of the HOE. A person of ordinary skill in the art would understand that altering the ratio of the thickness of the boundary area to the thickness of the HOE affects the function of the boundary area, for example, its refractive index. Because the ratio of the thickness of the boundary area to the thickness of the HOE affects the refractive index of the boundary area, these limitations are not "unusually simple", and the technology is not "particularly straightforward." As such, using "common sense" to "wherein the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than a thickness of the HOE measured parallel to the principal axis of the HOE" is improper (pp. 13-14). 
	Takemori teaches wherein the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE is more than a thickness of the HOE measured parallel to the principal axis of the HOE. Now, arranging the relative thicknesses of the boundary area and the HOE is a matter of design. A person of ordinary skill in the art would be able to design different configurations of the thicknesses without undue experimentation, because it is within the realm of ordinary skill and the person would understand that different structure lead to different functions of the hologram. However the structural property being changed is the relative thicknesses of the boundary area and the HOE along perpendicular and parallel directions to the principal axis of the HOE and changing or designing the thickness does not need extraordinary skill or undue experimentation. It is not inventive or novel to change the thicknesses. Moreover it is common in the art to experiment with relative thicknesses and a person would experiment with the relative thicknesses for different design effects such as providing a decorative effect with improved contrast of 
	In addition, Applicant does not provide any affidavit or support of the difficulty in designing such a structure or even extraordinary results for the advantageous configuration of the thickness of the boundary area measured in at least one direction perpendicular to the principal axis of the HOE being less than a thickness of the HOE measured parallel to the principal axis of the HOE. 
c)	In the Office Action, the Examiner only supports the finding of common sense with conclusory statements arguing that "there are finite potential ways (#3, thickness of boundary area in a direction perpendicular to principal axis is less than, equal to or more than thickness of HOE measured parallel to principal axis) in which the thickness can be related." (Office Action, pg. 14.) Here, the Examiner has not provided any substantial evidence as to why "wherein the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than a thickness of the HOE measured parallel to the principal axis of the HOE" is unusually simple or straightforward and thus has failed to present a prima facie case of obviousness. Applicant respectfully requests the withdrawal of these rejections.
	Designing thickness of the boundary area in at least one direction perpendicular to the principal axis of the HOE to be more or less or equal to the thickness of the HOE does not require a person of ordinary skill in the art to perform undue and extensive 

    PNG
    media_image1.png
    393
    315
    media_image1.png
    Greyscale

	Hence the rejection of Claim 1 is upheld in view of the above arguments.
d)	The cited references, therefore, fail to disclose the features of dependent claims  at least by virtue of their dependence on claim 1 and the dependent claims recite additional novel and non-obvious features. 
	Dependent claims are not patentable over the cited art for at least the same reasons as the base claim.
Claims 1-14 are rejected as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, of record).

Regarding Claim 1, Takemori teaches (fig 1-2,6A,6B),   a holographic optical element (“HOE”) (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7, fig 1) comprising a single contiguous layer of photopolymer material (transparent polymeric binder with a photoreactive dye, p42, lines 1-7, holographic recording medium 14 has a polymeric binder with a photoreactive dye, p15, lines 1-6), the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) further comprising:
	a recorded area (area on the face of the person of holographic image in fig 6B,see annotated fig 6B below,  area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source and the fringe field is bright) oriented perpendicular (recorded area is perpendicular to the thickness direction of the a principal axis (principal axis is taken along the thickness direction of the holographic recording material 14, fig 1) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7, fig 1) wherein the recorded area (area on the face of the person of holographic image in fig 6B, area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source and the fringe field is bright) includes hologram fringes (holographic fringes part of blank hologram with the image of the person, p56, lines 1-3) that define at least one hologram (holographic image 16, p42, lines 1-10, fig 6B) and wherein the hologram fringes (holographic fringes part of blank hologram, p56, lines 1-3)  comprise the photopolymer material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) with a first amount of refractive index contrast (fringes in the area on the face of the person of holographic image in fig 6B are bright and hence have a first refractive index contrast, p41, lines  1-15);
	an unrecorded area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1, see annotated fig 1 below) oriented perpendicular to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) wherein the unrecorded area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1) comprises the photopolymer material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) with a uniform refractive index (the polymeric binder with photoreactive dye is unreactive in the area on holographic recording medium 14 which does not have the holographic image 
	a boundary area (dark area  of holographic image, see annotated fig 6B) oriented perpendicular to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) positioned between the recorded area (area on the face of the person of holographic image in fig 6B, area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source, p56, lines 1-15, and the fringe field is bright) and the unrecorded area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, annotated fig 1) wherein the boundary area (dark area of holographic image, see annotated fig 6B) includes secondary hologram fringes (holographic fringes part of blank hologram in the dark area, p56, lines 1-3) comprising the photopolymer material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6)  with a second amount of refractive index contrast (fringes in the dark area of holographic image in fig 6B are a different shade from the face of the person, corresponding to the negative of grayscale image mask, p56, lines 1-15 and hence have a second refractive index contrast, p41, lines  1-15), 

	and wherein the boundary area (dark area  of holographic image, see annotated fig 6B)  has a thickness (thickness of the dark area is interpreted to be the length transversely across the dark area in the image, see annotated fig 6B) measured in at least one direction perpendicular (transverse length across dark area in fig 6B is perpendicular to the thickness of the article 11 in annotated fig 1) to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7)  more than  a thickness of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) measured parallel to the principal axis (principal axis is 

Fig 1

    PNG
    media_image2.png
    152
    461
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    393
    315
    media_image1.png
    Greyscale

            However Takemori does not teach 

Although Takemori does not explicitly disclose the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than a thickness of the HOE measured parallel to the principal axis of the HOE, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than a thickness of the HOE measured parallel to the principal axis of the HOE since the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE is more than a thickness of the HOE measured parallel to the principal axis of the HOE is disclosed and there are a finite potential ways (#3, thickness of boundary area in a direction perpendicular to principal axis is less than, equal to or more than thickness of HOE measured parallel to principal axis) in which the thicknesses can be related.  
A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Takemori to have the boundary area has a thickness measured in at least one 

Regarding Claim 2, Takemori teaches the HOE of claim 1 wherein the thickness of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) as measured parallel to the principal axis of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) is selected from a group consisting of: less than one millimeter (thickness of holographic recording medium of 0.5 micron-1000micron, p40, lines 1-3) less than one hundred micrometers, and less than six micrometers.

Regarding Claim 3, Takemori teaches the HOE of claim 1, further comprising a protective layer (protective layer, p50, lines 1-10) covering at least a portion of one surface of the photopolymer layer (transparent polymeric binder with a photoreactive dye, p15, lines 1-6).

Regarding Claim 5, Takemori teaches the HOE of claim 1,
	wherein the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7, fig 1) comprises N layers of the photopolymer material (holographic recording medium 14, p42, lines 1-7, has a transparent polymeric binder with a photoreactive dye, p15, lines 1-6), where N is an integer greater than or equal to 1(Takemori teaches a single layer, fig 1, N=1), and the photopolymer material (holographic recording medium 14, p42, lines 1-7, has a transparent polymeric binder with a photoreactive dye, p15, lines 1-6) includes:
	a respective one of N (N=1) recorded areas (area on the face of the person of holographic image in fig 6B,see annotated fig 6B below,  area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source and the fringe field is bright), wherein each recorded area includes a respective one of N (N=1) sets of hologram fringes that define a respective one of N (N=1) holograms wherein each respective set of hologram fringes comprise the photopolymer material with a respective one of N (N=1) first amounts of refractive index contrast (fringes in the area on the face of the person of holographic image in fig 6B are bright and hence have a first refractive index contrast, p41, lines  1-15);
	a respective one of N (N=1) unrecorded areas (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1, see annotated fig 1 below), wherein each unrecorded area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1, see annotated fig 1 below) comprises the photopolymer material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) with a uniform refractive index (the polymeric binder with photoreactive dye is unreactive in the area on holographic recording medium 14 which does not have the holographic image 16 recorded, the unrecorded area of the holographic recording medium 14 with no grey scale mask on top, when subject to actinic radiation would be bleached due to diffusion and diffraction and also upon completion of image recording, (image 16)  chemical stabilization 
	a respective one of N (N=1) boundary areas (dark area  of holographic image, see annotated fig 6B), wherein each boundary area (dark area  of holographic image, see annotated fig 6B) is positioned between each respective recorded area (area on the face of the person of holographic image in fig 6B, area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source, p56, lines 1-15, and the fringe field is bright) and each respective unrecorded area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, annotated fig 1), wherein each boundary area (dark area  of holographic image, see annotated fig 6B)  includes a respective one of N (N=1) sets of secondary hologram fringes (holographic fringes part of blank hologram, p56, lines 1-3) comprising the photopolymer material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) comprising the photopolymer material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6)  with a respective one of N (N=1) second amounts of refractive index contrast (fringes in the dark area of holographic image in fig 6B are a different shade from the face of the person, corresponding to the negative of grayscale image mask, p56, lines 1-15 and hence have a second refractive index contrast, p41, lines  1-15), 
	wherein each second amount of refractive index contrast (fringes in the dark area of holographic image in fig 6B are a different shade from the face of the person, corresponding to the negative of grayscale image mask, p56, lines 1-15 and hence 
	wherein a thickness of each of the N (N=1) boundary areas (dark area  of holographic image, see annotated fig 6B) as measured in at least one direction perpendicular (transverse length across dark area in fig 6B is perpendicular to the thickness of the article 11 in annotated fig 1) to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7)  is more than a thickness of each respective photopolymer layer (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) as measured parallel to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) ( transverse length across dark area in holographic image in fig 6B  is larger than thickness of article 11 in fig 1).
            However Takemori does not teach 
wherein the thickness of each of the N boundary areas as measured in at least one direction perpendicular to the principal axis of the HOE is less than a thickness of each of the respective photopolymer layer as measured parallel to the principal axis of the HOE.
Although Takemori does not explicitly disclose wherein the thickness of each of the N boundary areas as measured in at least one direction perpendicular to the principal axis of the HOE is less than a thickness of each of the respective photopolymer layer as measured parallel to the principal axis of the HOE, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that wherein the thickness of each of the N boundary areas as measured in at least one direction perpendicular to the principal axis of the HOE is less than a thickness of each of the respective photopolymer layer as measured parallel to the principal axis of the HOE since the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE is more than a thickness of the HOE measured parallel to the principal axis of the HOE is disclosed and there are a finite potential ways (#3, thickness of boundary area in a direction perpendicular to principal axis is less than, equal to or more than thickness of HOE measured parallel to principal axis) in which the thicknesses can be related.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Takemori to have wherein the thickness of each of the N boundary areas as measured in at least one direction perpendicular to the principal axis of the HOE is less than a thickness of each of the respective photopolymer layer as measured parallel to the principal axis of the HOE for the purpose of having a boundary area which sets of the holographic image with a decorative effect.
	However embodiment of Fig 6B of Takemori does not teach
N greater than or equal to 2.
	Takemori’s Embodiment of Fig 6B and another embodiment in Para 51 are related as holographic recording media.
	Takemori in another embodiment in Para 51 teaches N greater than or equal 2 (interference fringe patterns may be spatially or angularly multiplexed in the same area of the article in overlying layers of holographic recording media to produce multiple fringe patterns that display different colors or that display at different angles, p51, lines 14-20, multiple fringe patterns in different layers indicating N layers of recording media and hence N=2 or greater than 2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 6B of Takemori to include the teachings of another embodiment in Para 51 such that N greater than or equal to 2 for the purpose of unique optical characteristics for covert and overt applications, p51, lines 20-30).

Regarding Claim 6, Takemori teaches the HOE of claim 1 wherein the recorded area (area on the face of the person of holographic image in fig 6B, see annotated fig 6B below, area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source and the fringe field is bright) includes M multiplexed holograms (multiple holographic patterns, angularly multiplexed, p51, lines 1-16), wherein M is an integer greater than or equal to 1.

Regarding Claim 7, Takemori teaches the HOE of claim 1 wherein the at least one hologram (holographic image 16, p42, lines 1-10, fig 6B) comprises a reflection hologram (holographic image 16 is a reflection hologram, p42, lines 1-10).

Regarding Claim 8, Takemori teaches the HOE of claim 1 wherein the at least one hologram (holographic image 16 is a reflection hologram, p42, lines 1-10) comprises at least one angle-multiplexed hologram (multiple holographic patterns, angularly multiplexed, p51, lines 1-16).

Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, of record) and further in view of Alexander et al (US 2017/0212290 A1, of record).

Regarding Claim 4, Takemori teaches the HOE of claim 1.
	However Takemori does not teach

	Takemori and Alexander are related as HOEs.
	Alexander teaches (fig 8) 
wherein the HOE (HOE 800, p10, lines 1-10) is curved (curved HOE 800) around a center or axis of curvature (axis of curvature of HOE 800) located on an eye-side (811 is an eyeglass lens, p102, lines 1-10 and hence axis of curvature is located on eye side) thereof.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Alexander such that wherein the HOE is curved around a center or axis of curvature located on an eye-side thereof for the purpose of utilizing a shape of HOE well suited for use with a curved eyeglass lens of a virtual retinal display (VRD). (p102, lines 9-10).	

Claims 9-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, of record) and further in view of Alexander et al (US 2016/0349514 A1, of record).

Regarding Claim 9, Takemori teaches the HOE of claim 1.
	However Takemori does not teach
	wherein the at least one hologram comprises at least one wavelength-multiplexed hologram.
	Takemori and Alexander’514 are related as holograms.
	Alexander’514 teaches (fig 8) 
wherein the at least one hologram (holographic optical element, p10, lines 1-11) comprises at least one wavelength-multiplexed hologram (wavelength multiplexed holographic optical element, p10, lines 1-10).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Alexander’514 such that wherein the at least one hologram comprises at least one wavelength-multiplexed hologram for the purpose of utilizing technique which allows integration of visible and infrared red light used in eye tracking.

Regarding Claim 10, Takemori-Alexander’514 teaches the HOE of claim 9 wherein the at least one wavelength-multiplexed hologram (wavelength multiplexed holographic optical element, p10, lines 1-10, Alexander’514, HOE 830, p89, lines 1-13) comprises a red hologram (red hologram, p89, lines 1-13), a green hologram (green hologram, p89, lines 1-13), and a blue hologram (blue hologram, p89, lines 1-13).

Regarding Claim 11, Takemori-Alexander’514 teaches the HOE of claim 9 wherein the at least one wavelength-multiplexed hologram (wavelength multiplexed holographic optical element, p10, lines 1-10, Alexander’514, HOE 830, p89, lines 1-13) comprises an infrared hologram (second hologram that is sensitive to infrared laser light, p88, lines 17-23).

Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, of record) and further in view of Mukawa et al (US 2006/0228073 A1, of record).

Regarding Claim 12, Takemori teaches the HOE of claim 1.
	However Takemori does not teach
	wherein the at least one hologram includes a redirection angle greater than 45 degrees.
	Takemori and Mukawa are related as holograms.
	Mukawa teaches (fig 27) 
wherein the at least one hologram (hologram region 96M, p228, lines 1-4) includes a redirection angle of greater than 45 degrees (redirection angle = Ɵk =55 to 60 deg, p228, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Mukawa such that wherein the at least one hologram comprises hologram with a redirection angle of greater than 45 degrees for the purpose of tailoring the light passing through a virtual image display device and guide it to be displayed to the pupil of a viewer (p1, lines 1-8).
	
Claim 13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, of record) and further in view of Lee et al (US 2015/0177686 A1, of record).

Regarding Claim13, Takemori teaches the HOE of claim 1.
	However Takemori does not teach
	wherein the recorded area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than 2 millimeters.
	Takemori and Lee are related as holograms.
	Lee teaches 
wherein the recorded area (holographic element to be recorded on a hologram film, p54, lines 3-6) has a thickness (length or width of hologram is interpreted as the thickness in a direction perpendicular to the principal axis) measured in at least one direction perpendicular to the principal axis (principal axis is along a parallel to the thickness of the holographic element) of the HOE (holographic element, p54, lines 3-6) less than 2 millimeters (1mm by 1mm, length or width of 1mm).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Lee such that wherein the recorded area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than 2 millimeters for the purpose of manufacturing a hologram of commonly used dimensions.

Claim 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, of record) and further in view of Wang et al (US 2016/0370589 A1, of record).

Regarding Claim 14, Takemori teaches the HOE of claim 1.
	However Takemori does not teach
	wherein the recorded area comprises a holographic in coupler.
	Takemori and Wang are related as holograms.
	Wang teaches (fig 2A) 
wherein the recorded area (area on waveguide 230 which has a first hologram 231 recorded, p27, lines 1-8) comprises a holographic in coupler (first hologram 231 is an in-coupling hologram, p27, lines 1-8).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Wang such that wherein the recorded area comprises a holographic in coupler for the purpose of utilizing the hologram in a holographic waveguide to direct light into the waveguide (p27, lines 1-2) and enable convenience for user (p8, lines 1-3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






J.V.D
Jyotsna V Dabbi							Examiner, Art Unit 2872              					1/11/2022
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872